
	

113 HR 4983 : Strengthening Transparency in Higher Education Act
U.S. House of Representatives
2014-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		2d Session
		H. R. 4983
		IN THE SENATE OF THE UNITED STATES
		July 24, 2014Received; read twice and referred to the Committee on Health, Education, Labor, and PensionsAN ACT
		To simplify and streamline the information regarding institutions of higher education made publicly
			 available by the Secretary of Education, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Strengthening Transparency in Higher Education Act.
		2.College Dashboard website
			(a)EstablishmentSection 132 of the Higher Education Act of 1965 (20 U.S.C. 1015a) is amended—
				(1)in subsection (a)—
					(A)in paragraph (2), by striking first-time,;
					(B)in paragraph (3) in the matter preceding subparagraph (A), by striking first-time,; and
					(C)in paragraph (4), by striking first-time,;
					(2)in subsection (b)—
					(A)in paragraph (1), by striking first-time; and
					(B)in paragraph (2), by striking first-time;
					(3)by striking subsections (c) through (g), (j), and (l);
				(4)by redesignating subsections (h), (i), and (k) as subsections (c), (d), and (e), respectively; and
				(5)by striking subsection (d) (as so redesignated) and inserting the following new subsection:
					
						(d)Consumer information
							(1)Availability of title IV institution informationThe Secretary shall develop and make publicly available a website to be known as the College Dashboard website in accordance with this section and prominently display on such website, in simple,
			 understandable, and unbiased terms for the most recent academic year for
			 which satisfactory data are available, the following information with
			 respect to each institution of higher education that participates in a
			 program under title IV:
								(A)A link to the website of the institution.
								(B)An identification of the type of institution as one of the following:
									
										(i)
										A four-year public institution of higher education.
									
										(ii)
										A four-year private, nonprofit institution of higher education.
									
										(iii)
										A four-year private, for-profit institution of higher education.
									
										(iv)
										A two-year public institution of higher education.
									
										(v)
										A two-year private, nonprofit institution of higher education.
									
										(vi)
										A two-year private, for-profit institution of higher education.
									
										(vii)
										A less than two-year public institution of higher education.
									
										(viii)
										A less than two-year private, nonprofit institution of higher education.
									
										(ix)
										A less than two-year private, for-profit institution of higher education.
									(C)The number of students enrolled at the institution—
									(i)as undergraduate students; and
									(ii)as graduate students, if applicable.
									(D)The student-faculty ratio.
								(E)The percentage of degree-seeking or certificate-seeking undergraduate students enrolled at the
			 institution who obtain a degree or certificate within—
									(i)100 percent of the normal time for completion of, or graduation from, the program in which the
			 student is enrolled;
									(ii)150 percent of the normal time for completion of, or graduation from, the program in which the
			 student is enrolled; and
									(iii)200 percent of the normal time for completion of, or graduation from, the program in which the
			 student is enrolled.
									(F)The average net price per year for undergraduate students receiving Federal student financial aid
			 under title IV based on an income category selected by the user from a
			 list containing the following income categories:
									(i)$0 to $30,000.
									(ii)$30,001 to $48,000.
									(iii)$48,001 to $75,000.
									(iv)$75,001 to $110,000.
									(v)$110, 001 to $150,000.
									(vi)Over $150,000.
									(G)A link to the net price calculator for such institution.
								(H)The percentage of undergraduate students who obtained a certificate or degree from the institution
			 who borrowed Federal student loans and the average Federal student loan
			 debt incurred by an undergraduate student who obtained a certificate or
			 degree from the institution and borrowed Federal student loans in the
			 course of obtaining such certificate or degree.
								(I)A link to national and regional data from the Bureau of Labor Statistics on starting salaries in
			 all major occupations.
								(J)A link to the webpage of the institution containing campus safety data with respect to such
			 institution.
								(2)Additional informationThe Secretary shall publish on Internet webpages that are linked to through the College Dashboard
			 website for the most recent academic year for which satisfactory data is
			 available the following information with respect to each institution of
			 higher education that participates in a program under title IV:
								(A)Enrollment
									(i)The percentages of male and female undergraduate students enrolled at the institution.
									(ii)The percentages of undergraduate students enrolled at the institution—
										(I)full-time; and
										(II)less than full-time.
										
										(iii)
										In the case of an institution other than an institution that provides all courses and programs
			 through distance education, of the undergraduate students enrolled at the
			 institution—
										
											(I)
											the percentage of such students who are from the State in which the institution is located;
										
											(II)
											the percentage of such students who are from other States; and
										
											(III)
											the percentage of such students who are international students.
										
										(iv)
										The percentages of undergraduate students enrolled at the institution, disaggregated by—
										(I)race and ethnic background;
										(II)classification as a student with a disability;
										(III)recipients of a Federal Pell Grant;
										(IV)recipients of assistance under a tuition assistance program conducted by the Department of Defense
			 under section 1784a or 2007 of title 10, United States Code, or other
			 authorities available to the Department of Defense or veterans’ education
			 benefits (as defined in section 480); and
										(V)recipients of a Federal student loan.
										(B)CompletionThe information required under paragraph (1)(E), disaggregated by—
									(i)recipients of a Federal Pell Grant;
									(ii)recipients of a loan made under part D (other than a Federal Direct Unsubsidized Stafford Loan) who
			 did not receive a Federal Pell Grant;
									(iii)persons who did not receive a Federal Pell Grant or a loan made under part D (other than a Federal
			 Direct Unsubsidized Stafford Loan);
									(iv)race and ethnic background;
									(v)classification as a student with a disability; and
									(vi)recipients of assistance under a tuition assistance program conducted by the Department of Defense
			 under section 1784a or 2007 of title 10, United States Code, or other
			 authorities available to the Department of Defense or veterans’ education
			 benefits (as defined in section 480).
									
									(C)Costs
									
										(i)
										The cost of attendance for full-time undergraduate students enrolled in the institution who live on
			 campus.
									
										(ii)
										The cost of attendance for full-time undergraduate students enrolled in the institution who live
			 off campus.
									(iii)The cost of tuition and fees for full-time undergraduate students enrolled in the institution.
									(iv)The cost of tuition and fees per credit hour or credit hour equivalency for undergraduate students
			 enrolled in the institution less than full time.
									
										(v)
										In the case of a public institution of higher education (other than an institution described in
			 clause (vi)) and notwithstanding subsection (b)(1), the costs described in
			 clauses (i) and (ii) for—
										
											(I)
											full-time students enrolled in the institution who are residents of the State in which the
			 institution is located; and
										
											(II)
											full-time students enrolled in the institution who are not residents of such State.
										(vi)In the case of a public institution of higher education that offers different tuition rates for
			 students who are residents of a geographic subdivision smaller than a
			 State and students not located in such geographic subdivision and
			 notwithstanding subsection (b)(1), the costs described in clauses (i) and
			 (ii) for—
										(I)full-time students enrolled at the institution who are residents of such geographic subdivision;
										(II)full-time students enrolled at the institution who are residents of the State in which the
			 institution is located but not residents of such geographic subdivision;
			 and
										(III)full-time students enrolled at the institution who are not residents of such State.
										(D)Financial aid
									
										(i)
										The average annual grant amount (including Federal, State, and institutional aid) awarded to an
			 undergraduate student enrolled at the institution who receives financial
			 aid.
									
										(ii)
										The percentage of undergraduate students enrolled at the institution receiving Federal, State, and
			 institutional grants, student loans, and any other type of student
			 financial assistance known by the institution, provided publicly or
			 through the institution, such as Federal work-study funds.
									(iii)The cohort default rate (as defined in section 435(m)) for such institution.
									(E)Faculty information
									(i)The ratio of the number of course sections taught by part-time instructors to the number of course
			 sections taught by full-time faculty, disaggregated by course sections
			 intended primarily for undergraduate students and course sections intended
			 primarily for graduate students.
									(ii)The mean and median years of employment for part-time instructors.
									(3)Other data matters
								(A)Completion dataThe Commissioner of Education Statistics shall ensure that the information required under paragraph
			 (1)(E) includes information with respect to all students at an
			 institution, including students other than first-time, full-time students
			 and students who transfer to another institution, in a manner that the
			 Commissioner considers appropriate.
								(B)Adjustment of income categoriesThe Secretary may annually adjust the range of each of the income categories described in paragraph
			 (1)(F) to account for a change in the Consumer Price Index for All Urban
			 Consumers as determined by the Bureau of Labor Statistics if the Secretary
			 determines an adjustment is necessary.
								(4)Institutional comparisonThe Secretary shall include on the College Dashboard website a method for users to easily compare
			 the information required under paragraphs (1) and (2) between
			 institutions.
							(5)Updates
								(A)DataThe Secretary shall update the College Dashboard website not less than annually.
								(B)Technology and formatThe Secretary shall regularly assess the format and technology of the College Dashboard website and
			 make any changes or updates that the Secretary considers appropriate.
								(6)Consumer testing
								(A)In generalIn developing and maintaining the College Dashboard website, the Secretary, in consultation with
			 appropriate departments and agencies of the Federal Government, shall
			 conduct consumer testing with appropriate persons, including current and
			 prospective college students, family members of such students,
			 institutions of higher education, and experts, to ensure that the College
			 Dashboard website is usable and easily understandable and provides useful
			 and relevant information to students and families.
								(B)Recommendations for changesThe Secretary shall submit to the authorizing committees any recommendations that the Secretary
			 considers appropriate for changing the information required to be provided
			 on the College Dashboard website under paragraphs (1) and (2) based on the
			 results of the consumer testing conducted under subparagraph (A).
								(7)Provision of appropriate links to prospective students after submission of FAFSAThe Secretary shall provide to each student that submits a Free Application for Federal Student Aid
			 described in section 483 a link to the webpage of the College Dashboard
			 website that contains the information required under paragraph (1) for
			 each institution of higher education such student includes on such
			 Application.
							(8)Interagency coordinationThe Secretary, in consultation with each appropriate head of a department or agency of the Federal
			 Government, shall ensure to the greatest extent practicable that any
			 information related to higher education that is published by such
			 department or agency is consistent with the information published on the
			 College Dashboard website.
							(9)References to College Navigator websiteAny reference in this Act to the College Navigator website shall be considered a reference to the
			 College Dashboard website.
							.
				(b)Conforming amendmentsThe Higher Education Act of 1965 (20 U.S.C. 1001 et seq.), as amended by subsection (a) of this
			 section, is further amended—
				(1)in section 131(h) (20 U.S.C. 1015(h)), by striking College Navigator and inserting College Dashboard; and
				(2)in section 132(a) (20 U.S.C. 1015a(a)), by striking paragraph (1) and inserting the following new
			 paragraph:
					
						(1)College Dashboard websiteThe term College Dashboard website means the College Dashboard website required under subsection (d)..
				(c)DevelopmentThe Secretary of Education shall develop and publish the College Dashboard website required under
			 section 132 of the Higher Education Act of 1965 (20 U.S.C. 1015a), as
			 amended by subsections (a) and (b) of this section, not later than one
			 year after the date of the enactment of this Act.
			(d)College Navigator website maintenanceThe Secretary shall maintain the College Navigator website required under section 132 of the Higher
			 Education Act of 1965 (20 U.S.C. 1015a), as in effect the day before the
			 date of the enactment of this Act, in the manner required under the Higher
			 Education Act of 1965, as in effect on such day, until the College
			 Dashboard website referred to in subsection (c) is complete and publicly
			 available on the Internet.
			3.Net price calculatorsSubsection (c) of section 132 of the Higher Education Act of 1965 (20 U.S.C. 1015a), as
			 redesignated by section 2(a)(4) of this Act, is amended—
			(1)by redesignating paragraph (4) as paragraph (6); and
			(2)by inserting after paragraph (3) the following new paragraphs:
				
					(4)Minimum requirements for net price calculatorsNot later than 1 year after the date of the enactment of the Strengthening Transparency in Higher
			 Education Act, a net price calculator for an institution of higher
			 education shall meet the following requirements:
						(A)The link for the calculator shall—
							(i)be clearly labeled as a net price calculator and prominently, clearly, and conspicuously posted in
			 locations on the website of such institution where information on costs
			 and aid is provided and any other location that the institution considers
			 appropriate; and
							(ii)match in size and font to the other prominent links on the webpage where the link for the
			 calculator is displayed.
							(B)The webpage displaying the results for the calculator shall specify at least the following
			 information:
							(i)The net price (as calculated under subsection (a)(2)) for such institution, which shall be the most
			 visually prominent figure on the results screen.
							(ii)Cost of attendance, including—
								(I)tuition and fees;
								(II)average annual cost of room and board for the institution for a full-time undergraduate student
			 enrolled in the institution;
								(III)average annual cost of books and supplies for a full-time undergraduate student enrolled in the
			 institution; and
								(IV)estimated cost of other expenses (including personal expenses and transportation) for a full-time
			 undergraduate student enrolled in the institution.
								(iii)Estimated total need-based grant aid and merit-based grant aid from Federal, State, and
			 institutional sources that may be available to a full-time undergraduate
			 student.
							(iv)Percentage of the full-time undergraduate students enrolled in the institution that received any
			 type of grant aid described in clause (iii).
							(v)The disclaimer described in paragraph (6).
							(vi)In the case of a calculator that—
								(I)includes questions to estimate the eligibility of a student or prospective student for veterans’
			 education benefits (as defined in section 480) or educational benefits for
			 active duty service members, such benefits are displayed on the results
			 screen in a manner that clearly distinguishes such benefits from the grant
			 aid described in clause (iii); or
								(II)does not include questions to estimate eligibility for the benefits described in subclause (I), the
			 results screen indicates that certain students (or prospective students)
			 may qualify for such benefits and includes a link to information about
			 such benefits.
								(C)The institution shall populate the calculator with data from an academic year that is not more than
			 2 academic years prior to the most recent academic year.
						(5)Prohibition on use of data collected by the net price calculatorA net price calculator for an institution of higher education shall—
						(A)clearly indicate which questions are required to be completed for an estimate of the net price from
			 the calculator;
						(B)in the case of a calculator that requests contact information from users, clearly mark such
			 requests as optional and provide for an estimate of the net price from the
			 calculator without requiring users to enter such information; and
						(C)prohibit any personally identifiable information provided by users from being sold or made
			 available to third parties..
			4.Funding
			(a)Use of existing fundsOf the amount authorized to be appropriated to the Department of Education to maintain the College
			 Navigator website, $1,000,000 shall be available to carry out this Act and
			 the amendments made by this Act.
			(b)No additional funds authorizedNo funds are authorized by this Act to be appropriated to carry out this Act or the amendments made
			 by this Act.
			
	Passed the House of Representatives July 23, 2014.Karen L. Haas,Clerk
